Ingraham, P. J.
The composition deed was a valid *232instrument, founded on a good consideration, and, therefore, binding on the plaintiffs. The consideration in such deeds does not proceed from the debtor, nor from the other creditors who with the plaintiffs entered in its execution. The different creditors agree together to the terms proposed, and such agreement between themselves forms the mutual obligation by which all are bound. The average time of payment was twelve months after April, 1862. Until then, at least, the plaintiffs were bound to wait, irrespective of the questions which arise in connection with the assignment subsequently executed. This action on this account was premature. It becomes unnecessary to examine any other questions in this case.
Judgment affirmed, with costs.
. Clerke, J. I am in favor of an affirmance for the reasons specified by the judge who tried the cause, namely, that the defendants did precisely what was promised in the composition deed, and that the evidence tended to show that fifty per cent, would eventually be paid.
Sutherland, J. I dissent.